IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,503


EX PARTE TONY HALL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-16981-A IN THE 217TH JUDICIAL DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to fifteen years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that he is actually innocent, and has newly discovered evidence in support
of his claim.  The trial court held a held a habeas hearing at which several witnesses, including the
complainant, testified to facts indicating that the allegations against Applicant were fabricated. 
Based on the affidavits of witnesses and the testimony at the habeas hearing, the trial court has
determined by clear and convincing evidence that if a jury were to consider the evidence adduced
at trial, as well as the newly discovered evidence, no reasonable trier of fact would convict Applicant
of the original charge.  The trial court concludes that Applicant is entitled to relief.  Relief is granted. 
The judgment in Cause No. CR-16981-A in the 217th Judicial District Court of Angelina County
is set aside, and Applicant is remanded to the custody of the sheriff of Angelina County to answer
the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: February 16, 2011
Do Not Publish